Case 6:21-cv-06491 Document 1-4 Filed 07/20/21 Page 1 of 4




                 EXHIBIT C
FILED: MONROE COUNTY CLERK 07/19/2021 02:00 PM                              INDEX NO. E2021005514
NYSCEF DOC. NO. 3   Case 6:21-cv-06491 Document 1-4 Filed 07/20/21 Page 2 of 4 NYSCEF: 07/19/2021
                                                                      RECEIVED




                                             1 of 3
FILED: MONROE COUNTY CLERK 07/19/2021 02:00 PM                              INDEX NO. E2021005514
NYSCEF DOC. NO. 3   Case 6:21-cv-06491 Document 1-4 Filed 07/20/21 Page 3 of 4 NYSCEF: 07/19/2021
                                                                      RECEIVED




                                             2 of 3
FILED: MONROE COUNTY CLERK 07/19/2021 02:00 PM                              INDEX NO. E2021005514
NYSCEF DOC. NO. 3   Case 6:21-cv-06491 Document 1-4 Filed 07/20/21 Page 4 of 4 NYSCEF: 07/19/2021
                                                                      RECEIVED




                                             3 of 3
